Title: To James Madison from Rufus King, 23 October 1801 (Abstract)
From: King, Rufus
To: Madison, James


23 October 1801, London. No. 41. Conveys copies of his letter to the judge of the High Court of Admiralty and the reply relating to the conduct of the collector at the port of Plymouth.
 

   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vol. 54). RC 1 p.; marked duplicate; in a clerk’s hand, signed by King; docketed by Wagner as received 14 Jan. 1802. Enclosures are copies of King to Sir William Scott, 15 Oct. 1801 (1 p.), and Scott to King, 22 Oct. 1801 (2 pp.).


   William Watson, the elderly collector at Plymouth, Massachusetts, had been accused of colluding in the supposed sale of the brig Sally by Anthony Powell—an American resident at Havana who would not have been eligible for U.S. papers—to Reuben Beetle of Massachusetts, by supplying false registration papers. Watson was cleared of the charges, but false papers to cover the cargo had, in fact, been issued by Benjamin M. Watson, a relative employed at the customhouse, who was consequently dismissed. The ship was condemned by Sir William Scott in the High Court of Admiralty, although Scott told King he was satisfied that the U.S. government had not connived at the misconduct of its officials. Documents relating to the case had been enclosed in Gallatin to JM, 12 July 1801, and were forwarded by JM to King, 28 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:407 and n., 485).

